Citation Nr: 0627999	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-41 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a depressive 
disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1992.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of a low back disorder.

2.  The medical evidence of record does not show a current 
diagnosis of a right knee disorder.

3.  The medical evidence of record does not show a current 
diagnosis of a left knee disorder.

4.  The medical evidence of record does not show that the 
veteran's depressive disorder is related to his military 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A depressive disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a low back disorder, a right knee 
disorder, a left knee disorder, and a depressive disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in January 2003, satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's service medical records and VA medical 
treatment records have been obtained.  A VA examination was 
provided to the veteran in connection with a claim for post 
traumatic stress disorder and this examination also met the 
duty to assist requirements for the claim of service 
connection for a depressive disorder.  VA examinations have 
not been accorded the veteran in connection with his claims 
for a low back disorder, a right knee disorder, and a left 
knee disorder, because there is no evidence that the veteran 
currently has any of these disabilities.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for a low back disorder

The veteran's service medical records do not include any 
diagnosis of a low back disorder.  The only reference to a 
back condition in service is in the December 1991 separation 
physical report, where the veteran indicated on the Report of 
Medical History that he had or had previously had recurrent 
back pain.  The examiner noted that, in reference to these 
statements, the veteran complained of occasional low back 
pain.  The separation examination report did not include a 
diagnosis or any other indication of a spine disorder.

There is no post-service medical evidence of record 
subsequent to December 1991 that mentions the veteran's back 
in any manner.

The evidence of record does not show a diagnosis of a low 
back disorder.  There is no competent evidence of record that 
the veteran has had a low back condition more recently than 
the December 1991 separation physical report, nearly 15 years 
ago.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the competent and probative evidence does 
not show that the veteran currently has a low back disorder 
and as such, service connection is not warranted.

Service connection for right and left knee disorders

The veteran's service medical records show complaints of and 
treatment for right and left knee conditions.  A May 1987 
medical treatment report stated that the veteran complained 
of right knee pain that started that afternoon during 
physical training and that he presumed that the problem 
started 3 days before then.  The report stated that the 
veteran reported never having had an injury to the knee.  
Pain was reported in the right aspect on running and crepitus 
was noted over the patella.  The veteran's knee was positive 
for patella compressions.  The diagnosis was patella femoral 
arthralgia.  An October 1990 medical treatment report stated 
that the veteran complained of left knee pain for the 
previous 4 days, which began after playing volleyball.  The 
veteran stated that he had pain especially on climbing 
ladders and that he had no previous history of left knee 
problems.  The pain was noted to be under and to the left of 
the patella.  The report stated that there was a minimal 
joint effusion with a mild fremitus feeling along the lateral 
aspect.  The impression was probable sprain.  On the December 
1991 separation physical report, the veteran indicated on the 
Report of Medical History that he had or had previously had 
swollen or painful joints and cramps in his legs.  The 
examiner noted that, in reference to these statements, the 
veteran complained of occasional knee pain.  The separation 
examination report did not include diagnoses or any other 
indications of right or left knee abnormalities.

An October 1999 physical examination for enlistment into the 
Army reserve showed that the veteran indicated on the Report 
of Medical History that he had painful joints and a "trick" 
or locked knee.  The examiner noted that, in reference to 
these statements, the veteran reported that he had had sore 
knees while he was in the Navy after cleaning floors from 
1986 to 1992.

A February 2001 examination showed that the veteran indicated 
on the Report of Medical History that he had swollen or 
painful joints and a "trick" or locked knee.

The evidence of record shows that the veteran does not have a 
current diagnosis of a right or left knee disorder.  While he 
received a diagnosis of patella femoral arthralgia and 
probable sprain during service, there is no medical evidence 
of record that the veteran has been diagnosed with a right or 
left knee disorder more recently than October 1990, more than 
15 years ago.  While the October 1999 and February 2001 
examinations indicate that the veteran complained of pain in 
his knees since separation from active duty, he has not 
received medical diagnoses for these complaints.  However, a 
symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Here, the medical evidence 
does not show that the veteran currently has a right or left 
knee disorder and as such, service connection is not 
warranted.

Service connection for a depressive disorder

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of a depressive 
disorder.

A September 2004 VA examination diagnosed a depressive 
disorder.  The examiner stated that the depressive disorder 
was "due in part to stress from [the veteran's] job and his 
marriage, but which may have had its roots in his military 
experiences."

The evidence of record does not show that the veteran's 
currently diagnosed depressive disorder is due to military 
service.  The only medical evidence of record relating his 
depressive disorder to service is the statement that it "may 
have had its roots in his military experiences."  The Board 
notes that the word "may" is entirely speculative and does 
not create an adequate nexus for the purposes of establishing 
service connection.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicated that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

The statements of the veteran are not sufficient by 
themselves to prove the etiology of his depressive disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As his is not a physician, the veteran is not 
competent to make a determination that his depressive 
disorder is the result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In sum, the preponderance of the evidence does not show that 
the veteran's depressive disorder is related to his active 
military service, despite his assertions that such a causal 
relationship exists.  As such, service connection for a 
depressive disorder is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a depressive disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


